Order entered November 22, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-01075-CV

    MERCURY OPERATING, LLC AND STEFAN T. TOTH, Appellants

                                       V.

           PETROROCK MINERAL HOLDINGS, LLC, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-04656

                                    ORDER

      Before the Court are appellants’ motion for extension of time to file their

brief, appellee’s objection, and appellants’ response. We GRANT the motion and

ORDER the brief received November 18, 2022 filed as of the date of this order.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE